Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered June 1, 1994, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the first degree beyond a reasonable doubt. The victim testified that as a result of the beating by the defendant, she was still suffering some loss of vision in her right eye nine months later, at the time of the trial. Thus, there was sufficient evidence of protracted impairment of the function of a bodily organ (Penal Law §§ 120.10, 10.00 [10]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt on all the counts was not against the weight of the evidence (see, CPL 470.15 [5]).
Under the circumstances of this case, the sentence imposed was not excessive.
The defendant’s remaining contention is unpreserved for appellate review (CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.